Citation Nr: 0012441	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision.  
The case now returns to the Board following completion of 
development made pursuant to its January 1998 remand.  As 
service connection was established for a fungal infection of 
the left great toe, as reflected in a May 1998 rating 
decision, this matter is no longer before the Board on 
appeal.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in a 
February 1990 rating decision, that was not appealed after 
the veteran was notified in February 1990.  

2.  The veteran attempted to reopen the claim for service 
connection for diabetes mellitus in 1991.  

3.  In June 1991, the RO did not reopen the claim for service 
connection for diabetes mellitus, based on its finding that 
no new and material evidence had been received since the last 
final disallowance; the veteran did not appeal this 
determination after he was so notified in July 1991.  

4.  The veteran attempted to reopen his claim for service 
connection in 1994 by the submission of additional VA 
inpatient and outpatient treatment reports.  

5.  The evidence received since the June 1991 rating decision 
is cumulative in nature and by itself or with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1990 rating decision denied service connection for 
diabetes mellitus.  The evidence then of record shows that 
the service medical records do not contain this diagnosis, 
that urinalyses in April 1953 were negative for sugar, and 
that the report of the medical examination for separation 
from service showed that urinalysis was free from the 
presence of sugar.  In addition, no diagnosis of diabetes was 
recorded in the report of the January 1956 VA examination.  

The March 1987 VA examination report shows that the veteran 
had an elevated glucose level on laboratory studies.  Serum 
blood tests showed that the veteran had a glucose level of 
139 mg/dl.  Normal findings were noted to be 72 to 128.  

On these bases, the RO, in February 1990, denied entitlement 
to service connection for diabetes because no chronic 
disability was demonstrated either in service or during the 
initial post service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  The veteran was 
notified of that determination in February 1990.  No timely 
appeal was initiated.  

The veteran attempted to reopen his claim in 1991 due to his 
hospitalization in February of that year.  In June 1991, 
entitlement to service connection for diabetes was denied on 
the basis that no new and material evidence had been received 
to reopen the previously disallowed claim.  The additional 
evidence then of record consisted of the report of VA 
hospitalization in February 1991.  The veteran was then noted 
to have noninsulin-dependent diabetes mellitus.  His glucose 
level was noted to be 133.  Nothing contained in this record 
associated this disability with his military service.  The 
veteran was notified of the denial of his claim by July 11, 
1991 correspondence.  No appeal was initiate from this 
notice.  

The veteran attempted to reopen the claim for service 
connection for diabetes mellitus in April 1994.  This claim 
was denied in the May 1994 rating decision and the veteran 
was notified of that denial by a letter dated later that 
month.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously-denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of his medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The veteran's representative requested in April 2000 that the 
case be remanded to the RO for the application of the Hodge 
standard of review.  The representative noted that the RO had 
not used the Hodge test in determining whether new and 
material evidence had been received to reopen the veteran's 
claim.  Rather, the RO had used the Colvin test that had been 
invalidated by Hodge in September 1998.  In the most recent 
supplemental statement of the case, in May 1998, the RO 
indicated that the evidence submitted was not new and 
material, because it essentially duplicates evidence that was 
previously considered and is merely cumulative.  The Board 
finds that the RO has effectively ruled in the alternative 
that the additional evidence is not "new" because it is 
cumulative, and the RO has also ruled that the additional 
evidence is not "material."  A finding that the evidence is 
not "new" would alone support the RO determination to deny 
the claim.  The appellant was provided the controlling 
regulatory definition of "new and material evidence," and 
the RO's adjudication of the application to reopen the claim 
for service connection for diabetes was consistent with that 
definition.  Thus, it is not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Under this analysis, the 
finding that the evidence is not "material" was gratuitous, 
and thus any question as to whether the RO's ruling as to the 
materiality of the additional evidence was in accord with 
Hodge is moot.  Consequently, the Board does not find a basis 
upon which to remand this case for further consideration by 
the RO.

In the veteran's case, the RO, in essence, did not reopen the 
veteran's claim for service connection for residuals, as it 
did not review the veteran's claim de novo in the June 1991 
rating decision.  Despite the determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  

The Board has reviewed the evidence received into the record 
since the June 1991 denial of benefits and finds that new and 
material evidence has not been received to reopen the claim 
for service connection.  In the veteran's case, the evidence 
received into the record since the June 1991 rating decision 
consists of reports of VA outpatient and inpatient treatment 
from 1995.  These records contain various references to 
diabetes mellitus by history and reports of laboratory 
studies showing ongoing evaluation and treatment.  However, 
as this evidence does not link current disability with injury 
or disease incurred during the veteran's active service, it 
cannot be considered material evidence sufficient to reopen 
his claim.  Cornele v. Brown, 6 Vet. App. 59 (1993).  
Consequently, the evidence received since the June 1991 
rating decision by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for diabetes mellitus.  The 
appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

